            Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION

                                              )
JANE DOE,                                     )
                                              )
                Plaintiff,                    )
                                              )
       v.
                                              )   Civil Action No. 1:19-cv-03125
                                              )
                                              )   JURY TRIAL DEMANDED
MORGAN STATE UNIVERSITY,                      )
1700 East Cold Spring Lane                    )
Baltimore, MD 21251                           )
                                              )
                Defendant.                    )
                                              )

                                        COMPLAINT

       Plaintiff Jane Doe, 1 through counsel, states the following as her Complaint for

discrimination and retaliation in violation of Title IX of the Education Amendments of 1972

(“Title IX”) against Defendant Morgan State University:

                                      INTRODUCTION

       1.       A Morgan State University student attempted to rape Jane Doe in her dorm room

in August 2017. After Doe reported the assault to University administrators, Morgan State

issued a no-contact order against her attacker on or about December 7, 2017, and initiated

disciplinary proceedings against him. Unfortunately for Doe, the no-contact order turned out to

be a paper shield, and the University’s disciplinary process was a farce.      Throughout the

academic year, the University refused to take any steps to enforce the no-contact order or to

reprimand the assailant for his repeated violations of the order, exposing Doe to continued



1
      Doe files a motion for leave to proceed pseudonymously concurrently with the
Complaint.
             Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 2 of 23



contact with and harassment by him. When Doe, a student-athlete, requested measures to protect

her safety and well-being and to allow her to participate safely in her sport, her coaches insulted

her and refused to help, and she was left vulnerable to harassment by her attacker. After the

University found, following a hearing, that Doe had been sexually assaulted and made a decision

to suspend her attacker, the University’s Vice President of Student Affairs cast aside the

University’s rules governing sexual assault complaints and student discipline to see to it that the

perpetrator would not face the full consequences of his actions.

        2.       As a result of Morgan State University’s failure to take meaningful and

appropriate action to address the sexual assault and the harassment that followed her report, Doe

was forced to leave the sport she loved and which had been central to her education and college

experience. The assault, the University’s superficial response, and the sustained hostility she

experienced afterwards traumatized her, and to this day, she struggles with the aftermath of the

University’s failure to take the actions necessary to guarantee her access to educational programs

and activities on campus. Morgan State University’s conduct constitutes sex discrimination and

retaliation in violation of Title IX.

                                           PARTIES

        3.       Plaintiff Jane Doe is an adult female resident of Baltimore, Maryland.        She

attended Morgan State University from August 2014 through December 2018.

        4.       Defendant Morgan State University (“Morgan State” or the “University”) is a

public institution of higher education located at 1700 East Cold Spring Lane, Baltimore,

Maryland 21251.

        5.       At all relevant times, Morgan State was a recipient of “Federal financial

assistance” within the meaning of 20 U.S.C. §§ 1681(a) and 1687(2)(A).



                                                2
             Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 3 of 23



                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction over Doe’s claims pursuant to 28 U.S.C. § 1331

because the matter in controversy arises under the laws of the United States, specifically

Title IX, 20 U.S.C. §§ 1681–1688.

        7.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because Morgan State

resides within this Court’s judicial district and a substantial part of the events or omissions

giving rise to the claim occurred within this judicial district.

                               FACTS GIVING RISE TO RELIEF

        8.       Jane Doe began her studies at Morgan State in August 2014.

        9.       Doe enrolled at Morgan State with a full athletic scholarship to participate in the

University’s Track and Field program (“Track”). She was a competitive long-distance runner

and excelled as a member of the Track team. She regularly won 5,000 meter races and helped

raise the team’s rankings by running long-distance races during competitions. Morgan State

awarded her several Most Valuable Player awards, and Doe was recognized as the Mid-Eastern

Athletic Conference (MEAC) Athlete of the Week multiple times.

        10.      Doe loved running Track, and in many ways, being a member of the Track team

defined her educational experience at Morgan State.

        11.      Being a Track athlete is an immersive experience. During Doe’s time at the

University, both male and female Track athletes lived in the same dormitory, where they roomed

with other members of the team. The University required Track athletes to participate in study

hall together, and since student-athletes had to schedule their classes around their practices and

workouts, they often took the same classes as well. Their shared schedules also meant that Track




                                                   3
          Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 4 of 23



athletes commonly ate together. Thus, Track athletes spent much of the day with each other,

whether at class, study hall, the dining hall, the dormitory, practice, or competition.

       12.     On or about August 18, 2017, a male Morgan State Track student-athlete

(“the Assailant”) attempted to rape Doe. That day, the Assailant came to Doe’s dorm room to

pressure her into a sexual relationship, which she rejected.         During the conversation, the

Assailant sat next to Doe on her bed and began to touch her without her consent while she

resisted. He pulled her onto his lap, and she jumped off the bed and began to walk away. The

Assailant came up behind her suddenly and pulled down her pants and underwear. He then held

her against the bed from behind while he groped her exposed lower body. Doe felt terrified and

believed the Assailant intended to rape her.

       13.     Doe managed to struggle away and pull up her pants. She tried to put some

distance between herself and the Assailant, and he trailed her around the room while trying to

kiss her and quiet her down. Doe turned and saw the Assailant holding his erect penis. Doe left

the room and escaped to the in-suite common bathroom. The Assailant followed her there, shut

the door behind him, and resumed trying to kiss her without consent. Doe told him the bathroom

door did not lock, and he left the bathroom and the suite.

       14.     Roughly one week later, Doe saw the Assailant in the common area of her suite

chatting with her suitemates. Doe felt alarmed at seeing him and suspected that his true reason

for being there was to see her again, as he generally did not socialize with her suitemates. Soon

after seeing the Assailant in the common area, Doe confided in a suitemate that he had made

unwelcome advances towards her and asked her not to allow him into the suite again.

       15.     In November 2017, Doe disclosed that she had nearly been raped to her older

sister, who told their mother, June Smith, about the assault.



                                                  4
          Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 5 of 23



        16.    On November 30, 2017, Smith met with Morgan State Director of Intercollegiate

Athletics Edward Scott and Assistant Athletic Director for Compliance Erlease Wagner and

informed them that the Assailant had sexually assaulted Doe earlier in the semester. Mr. Scott

told Smith that he would forward the information to University Title IX Coordinator Tanyka

Barber, who would follow up directly with Doe. He also told Smith that he would inform the

Track leadership and ensure that they took steps to keep the Assailant away from Doe at

practices and at an upcoming meet.

        17.    In a November 30, 2017 email, Ms. Barber asked Doe to contact her and

articulated Morgan State’s stated policy prohibiting retaliation against those who report or file

complaints of sexual misconduct.

        18.    During an in-person meeting days later, Ms. Barber told Doe she had two options,

which Ms. Barber described as follows: either file a report with the Office of Diversity and Equal

Employment Opportunity (the Title IX office), which would result in a lengthy investigation; or

file a report with the Office of Student Rights and Responsibilities, which would result in a faster

resolution. Doe chose the latter because Ms. Barber told her it would be faster.

        19.    On December 7, 2017, Doe met with Jason Casares, a University employee

assigned to investigate her report of attempted rape. Doe explained that she and the Assailant

interacted often because they were both Track athletes and thus trained together, traveled

together for competitions, shared hotels at distant competitions, lived in the same dormitory, and

had a common group of friends. Doe wanted to put measures in place to keep the Assailant

away from her, such as separate training times, so that she could continue her education without

fear.




                                                 5
          Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 6 of 23



       20.     Mr. Casares issued a no-contact order to the Assailant on December 7, prohibiting

him from contacting Doe “either directly or indirectly, in any form” and from engaging in

“personal contact” with her, including “being in her presence.” The no-contact order advised the

Assailant that his failure to obey the order “will result in an interim suspension . . . and/or

additional code of conduct charges.”

       21.     Doe felt a sense of relief at the entry of the no-contact order because the Assailant

and his friends had harassed and demeaned her throughout the Fall semester.

       22.     Beginning in or around September 2017, the Assailant told other Track athletes

that Doe was falsely accusing him of sexual assault, leading some of those student-athletes to

express hostility toward her and to shun her. For example, one Track athlete told Doe that he

was excluding her from a party to welcome freshmen Track athletes because he wanted the

Assailant to be there. On a separate occasion, the same person said in front of Doe and other

students that he was “not gonna leave you two lovebirds together,” referring to Doe and the

perpetrator of her assault.

       23.     In October, Doe was visiting her boyfriend, who was also a Track athlete, at the

Morgan View Apartments, an off-campus student housing provider predominantly for Morgan

State students. An unknown person vandalized the building’s elevator with graffiti consisting of

a name similar to the Assailant’s and the word “rape” written multiple times. Another Track

athlete took a photograph of the graffiti and sent it to the men’s Track group chat. Later, Doe’s

boyfriend showed her text messages from the Assailant to the entire men’s Track team calling

Doe a “f—king liar” and other abusive names.

       24.     Following the Assailant’s example, his girlfriend (who was also a Track athlete)

exhibited open hostility toward Doe and accused Doe of lying about the Assailant’s behavior.



                                                 6
           Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 7 of 23



         25.   Doe hoped the no-contact order would put an end to the harassment and enable

her to continue her education in peace.

         26.   Doe informed Mr. Casares of the distribution of the photograph and the harassing

and abusive messages the Assailant had written about her in the men’s Track team group chat.

         27.   Doe later expressed concern to Mr. Casares as to how the no-contact order would

be enforced during Track competitions, given that the manner in which the team traveled

required Doe to be in close proximity to the Assailant. Doe explained to Mr. Casares that she

felt unsafe traveling to Track competitions alongside the Assailant and wanted measures for

travel and accommodations to ensure her safety and well-being. Specifically, Doe wanted

safeguards in place for an upcoming competition at Yale University on December 9, her first of

the season.

         28.   Soon thereafter, Mr. Casares held a meeting with Mr. Scott, Ms. Wagner, Head

Track and Field Coach Neville Hodge, Assistant Coach Janice Smythe, and weightlifting trainer

Thomas DiStasio to discuss Doe’s complaint against the Assailant, the no-contact order, and her

request for interim safety measures.

         29.   After the meeting, Mr. Casares told Doe that Head Coach Hodge seemed

dismissive of the issues raised in their conversation and paid little or no attention to Mr. Casares’

explanation of Doe’s need for protection from the Assailant or the existence of the no-contact

order.

         30.   After hearing about Coach Hodge’s reaction, Doe decided not to attend the Yale

competition because she did not feel she would be safe there. She requested that Mr. Casares

relay that information to the Track staff.




                                                 7
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 8 of 23



       31.        On December 8, Assistant Coach Antonio Wells sent Doe a text message to ask

why she was not going to the Yale meet. Doe perceived that Coach Wells was upset with her

because he believed she was not taking Track seriously, when nothing could have been further

from the truth.

       32.        Coach Wells later texted Doe to inform her that he had spoken to Coach Smythe,

who told him only, “[T]hat girl got a lot going on personally.” Later that evening, Coach Wells

texted Doe that he had spoken to Head Coach Hodge, who had said, “[H]e’s not allowed to speak

on it but you [Doe] have a lot going on and that you couldn’t go [to Yale] because of issues

pertaining to what he couldn’t speak on.”

       33.        The University’s failure to disseminate necessary information relating to Doe’s

requests for safety measures to the members of the coaching staff reflected its disinterest in

doing what was necessary to avoid excluding her from Track.

       34.        The Assailant competed in the Yale meet. He won first place in three events.

MEAC later named him Athlete of the Week.

       35.        Doe did not compete in the Yale meet.

       36.        During the following week, the coaching staff did nothing to keep Doe and the

Assailant separated during training and other Track activities despite the no-contact order. The

University did not provide Doe and the Assailant with separate training times.             As a

consequence, not only was the Assailant frequently in close proximity with Doe in violation of

the no-contact order, but he also took advantage of Track activities to further harass and

intimidate her.




                                                 8
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 9 of 23



       37.      For example, one day, while Doe was running laps during practice, the Assailant

stood in her lane with his hands on his waist, blocking her path. He refused to give way as she

approached him, causing her to leave her lane to avoid a collision.

       38.      On another occasion, Doe was in the training room alone using an exercise bike

when Coach Smythe brought the Assailant and other sprinters to the training room for an

exercise during which the sprinters would take turns running on the treadmills. While waiting

for his turns, the Assailant chose to stand directly over Doe even though there was ample space

to stand elsewhere.     Doe felt distressed, but she continued her workout because she was

determined to participate fully in Track.

       39.      Another time, the Assailant approached Doe while she was gathering her things

after a weightlifting session and aggressively bumped his shoulder into her while saying,

“Excuse you.”

       40.      Although these public, intentional violations of the no-contact order occurred in

the presence of Track team coaches and staff, they did nothing to stop the violations when they

occurred, to prevent the Assailant from breaching the order, or otherwise to enforce the order.

       41.      Doe told Mr. Casares about the Assailant’s repeated violations of the no-contact

order as well, but to no avail. The University did not take any steps to enforce the order.

       42.      The University’s toothless response to Doe’s report of attempted rape, including

its failure to enforce the no-contact order, exposed Doe to these and other incidents of

harassment and intimidation by the Assailant.

       43.      While at home during winter break, Doe was anxious about the prospect of

practicing and competing alongside the Assailant during the upcoming season without

appropriate safety measures in place.



                                                 9
        Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 10 of 23



       44.    Head Coach Hodge expected Doe and her teammates to return to campus for

training on January 3, 2018, almost three weeks prior to the first day of classes for the Spring

2018 semester on January 22. Few other students would be on campus during that time.

       45.    Doe felt unsafe being around the Assailant on a largely-empty campus and knew

that the Winter training schedule would cause them to come into contact with each other more

frequently than while school was in session. The Track staff had done nothing up to that point to

protect her from continued harassment or to ensure her safety and welfare, despite Assailant’s

flagrant violations of the no-contact order. Moreover, she perceived, based on her coaches’

inaction and their words, that the Track staff considered her near-rape at the hands of her

teammate to be a trivial personal problem rather than a safety concern and that the University

would not do anything to help her participate in Track safely. For these reasons, Doe determined

she could not return to campus on January 3.

       46.    Doe texted Head Coach Hodge to inform him that she would return on January 22

because she was “not ready to compete.” Coach Hodge insisted she return to campus early,

responding that he “was informed by my supervisor that we must arrangement [sic] for you to

return on January 3rd with everyone else” because “only [] those athletes who are injured” could

return on January 22.

       47.    On or about December 29, Smith and Doe called Coach Hodge to discuss the date

of Doe’s return. During the call, it was evident to Doe that Coach Hodge was aware of Doe’s

complaint against the Assailant, and yet he responded angrily to Doe’s request to return on

January 22. Smith, speaking up for her daughter in in the face of Coach Hodge’s impatience and

indifference to her needs, explained that Doe felt unsafe on campus with the Assailant and would




                                               10
          Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 11 of 23



feel even more unsafe in early January. Smith also informed Coach Hodge that Doe did not feel

secure going to competitions without a plan in place to protect her from her attacker.

       48.     Head Coach Hodge demeaned Smith and Doe’s concerns, telling Smith that he

was a coach, “not a babysitter,” and that he would not “hold her [Doe] on one end and him [the

Assailant] on the other so that they don’t clash.” Doe understood Coach Hodge’s comments to

show he had no intention of doing anything to allow Doe to train and compete safely. Coach

Hodge ended the conversation by telling Doe and her mother that Doe must return on January 3

and to speak with Mr. Scott if they had any concerns.

       49.     Doe and Smith then called Mr. Scott, who did not respond. They then called Ms.

Wagner.

       50.     Ms. Wagner returned their call, and Smith explained to her that Doe was afraid

and unprepared to return to campus early without appropriate safeguards and that Coach Hodge

was refusing Doe’s request to return on January 22. Ms. Wagner responded that she would reach

out to Coach Hodge and told them Doe could return on January 22.

       51.     Doe returned to campus on or before January 22. At that time, she observed the

Assailant practicing with the Track team.

       52.     Doe met with Mr. Scott and explained her concern about Head Coach Hodge’s

callous response to her report of sexual assault and her request to return on January 22, in

addition to his unwillingness to implement safety measures to allow her to practice and compete.

Mr. Scott responded only that he would speak to Coach Hodge.

       53.     Mr. Scott made no efforts to ensure the University implemented safety measures

to allow Doe to participate in Track.




                                                11
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 12 of 23



       54.     Because the University would neither enforce the no-contact order nor otherwise

ensure she could participate safely and without harassment, Doe was excluded from Track. Doe

hoped that after the hearing on the Assailant’s misconduct, the University would finally take

action to enable her to participate in Track. Doe missed a significant number of competitions

during the Spring semester, which was to be her last semester as a Track athlete.

       55.     Had Morgan State enforced the no-contact order, Doe would have continued to

participate in Track.

       56.     As the date of the disciplinary hearing approached, many of Doe’s teammates,

several of whom were to be witnesses at the hearing, stopped speaking with her to punish her for

having initiated the disciplinary process against the Assailant.

       57.     On February 20, 2018, a three-member student panel and Defendant’s Chief

Judicial Officer Seymour Chambers led a more than four-hour hearing concerning the

Assailant’s sexual assault of Doe. The panel heard testimony from at least seven witnesses,

including Doe and the Assailant, and reviewed documentary evidence.

       58.     During the hearing, the Assailant admitted to facts constituting sexual assault.

Specifically, he “admitted to grabbing [Doe’s] waist”; “admitted that she said stop”; and

“admitted to touching [her] again.”

       59.     On February 22, Mr. Casares informed Doe that the panel found the Assailant

responsible for sexual misconduct and suspended him from February 22, 2018, through

January 4, 2019. The panel also kept the no-contact order in place.

       60.     Under the Code of Student Conduct, suspension means “[s]eparation of the

student from the University for a specified period” and results in the withdrawal of the student




                                                 12
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 13 of 23



from the University. A suspended student is “barred from University premises” and “shall not

participate in any University-sponsored activity.”

       61.     The suspension thus meant the Assailant was ineligible to continue his studies, be

present on campus, or participate in Track through January 4, 2019.

       62.     As permitted under the Code of Student Conduct, the Assailant appealed the

panel’s decision to the University’s Vice President of Student Affairs, Dr. Kevin Banks.

       63.     On March 21, 2018, Mr. Casares telephoned Doe to inform her that Dr. Banks had

affirmed the panel’s finding and sanction. In a March 22 email memorializing the call, Mr.

Casares wrote, “There are no other forms of appeal available for this matter. Therefore, the

decision is now final.”

       64.     Doe was relieved that her case was over, the decision was final, and the Assailant

would be barred from campus for the rest of her time at the University. With him gone, Doe

planned to return to Track.

       65.     On March 26, however, Doe received an email from Dr. Banks asking for a

meeting concerning her case. Dr. Banks wrote:

               Please be informed that I am holding the sanction of suspension in
               abeyance (on hold) while I reconsider information that was
               presented to me today regarding the hearing process and I conduct
               additional interviews with you and several witnesses from the
               hearing.

               Please be informed that I am only allowing [the Assailant] to go to
               class pending my additional review of this matter. It is my goal to
               conclude this process this week.

       66.     Nothing in the Code of Student Conduct authorized Dr. Banks to hold a sanction

that had been affirmed on appeal in abeyance or to “reconsider” new information.




                                                13
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 14 of 23



       67.     Doe responded, “I thought the results after the appeal were final? That is what I

was told, so why are the protocols not followed?” Dr. Banks told her he would “explain [the]

decision” at a later meeting.

       68.     On March 30, Dr. Banks emailed Doe that he was “upholding the suspension” and

that the “suspension will remain through the summer and fall semester of 2018.” Even though a

suspension requires the separation of the student from Morgan State and results in the student’s

withdrawal, Dr. Banks wrote nonetheless that he was “considering allowing” the Assailant “to

complete his classes online” should “his professors allow him to” do so. Dr. Banks made this

decision without having interviewed Doe.

       69.     Doe responded that day, “I was guaranteed that after the hearing and the appeal

that this situation would have been over. How is he able to complete classes when he is

suspended?” Dr. Banks never answered her question.

       70.     The Assailant was present on campus and participated in Track throughout the

appellate process, including the entire month of March. Doe would see the Assailant all over

campus: on her way to and from classes; in her residence hall; in the dining hall; and on the path

to the laundry facility. Whenever the Assailant was near her in violation of the no-contact order,

Doe felt anxious and afraid.

       71.     On information and belief, around the time Dr. Banks “reopened” the

investigation on March 26, the Assailant traveled to Gainesville, Florida, with the Track team to

participate in the Pepsi Florida Relays. Further, on March 31, 2018—the day after Dr. Banks

“uph[e]ld[] the suspension”—the Assailant competed for Morgan State in an event at the Pepsi

Florida Relays. Doe did not compete in that meet or any other meet during the Spring 2018

semester.



                                               14
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 15 of 23



       72.     Doe met with Ms. Barber on April 3, 2018, to seek clarity on Dr. Banks’s

decision and the University’s policies and procedures concerning the Assailant’s appeal. Ms.

Barber directed Doe to speak with Dr. Banks directly.

       73.     Doe met with Dr. Banks on or about April 4, 2018. Dr. Banks asked Doe to “start

from the beginning” and relate to him the facts of her assault. Doe complied and felt humiliated

at being required to relate once again the attempted rape and the hostility from the Track coaches

and teammates that had followed.

       74.     Throughout the two-hour meeting that followed, Dr. Banks’ tone and approach

was demeaning, and his remarks showed that he placed the Assailant’s interests over Doe’s

rights. For instance, Dr. Banks asked her, “Why are you trying to ruin his life?” referring to the

Assailant. He also told her that the Assailant was a “good kid”—seemingly ignoring that the

Assailant had sexually assaulted Doe—and a “great student” who was supposed to graduate at

the same time as Doe.

       75.     Dr. Banks explained that after he had affirmed the Assailant’s suspension on

March 21, 2018, the Assailant came into his office threatening legal action over the affirmance.

As a result, Dr. Banks said he had reopened the investigation and spoken to witnesses outside

Doe’s presence. He also confirmed that he would allow the Assailant to complete his Spring

semester classes online. He did not mention the no-contact order or whether the Assailant would

be permitted to continue to participate in Track.

       76.     Dr. Banks’s conduct was a complete departure from the procedures set forth in the

Code of Student Conduct. The Code does not authorize the Vice President for Student Affairs or

any other “appellate bod[y]” to reopen a hearing or take additional evidence at all, much less

after the original finding and sanction have been affirmed. Further, although the Code proscribes



                                                15
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 16 of 23



the same person from serving as both the trier of fact and the appellate body, Dr. Banks did

exactly that when he first affirmed the panel’s decision and then reopened the proceedings to

interview witnesses himself.

       77.        On April 11, 2018, Dr. Banks again met with Doe and explained that the

Assailant would be allowed on campus to take his finals, but that he would be accompanied by a

police escort at all times. Dr. Banks told Doe that he would inform her whenever the Assailant

was on campus.

       78.        For the rest of the semester, Doe continued to live on campus but was

hypervigilant to the threat that the Assailant would appear on campus and approach her again.

She remained socially isolated from her roommates, friends, and classmates, all of whom were

Track athletes.

       79.        In May 2018, Doe saw the Assailant on campus in front of her dorm. She did not

see a police escort.

       80.        Doe contacted Dr. Banks on May 28 to inform him that she had seen the Assailant

on campus and that she had not received any notification he would be there. She wrote, “Are

you going to allow him to get [away] with breaking the rules again?”

       81.        Two days later, Dr. Banks responded to reprimand Doe for not contacting him or

the police.

       82.        Morgan State did not reprimand the Assailant for entering campus without an

escort or for otherwise violating the no contact order.

       83.        Doe emailed Dr. Banks on May 31, June 5, and June 6 asking why no one had

notified her that the Assailant would be on campus.




                                                 16
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 17 of 23



       84.     Dr. Banks responded on June 6 to inform Doe that the Assailant “was granted

permission to come on campus May 11th and May 15th” (but not “to be in the residential area”)

and to confirm that she had not been notified of his presence on campus on either of those dates.

       85.     Dr. Banks was indifferent to Doe’s fear that the Assailant could appear on campus

at any time and her vulnerability to further harassment from him.

       86.     The Assailant received grades for all of his Spring 2018 classes.

       87.     Doe’s ordeal took a toll on her emotional well-being and her academic

performance. She became anxious, depressed, and withdrawn, and her grades suffered as a

result. She failed one course in Spring 2018 and received a “D” in another in Fall 2018. She had

never before received such poor grades at Morgan State.

       88.     Additionally, the profound stress caused by the University’s unreasonable

response to her sexual assault caused Doe to fail the professional certification exams required to

obtain work in her field in the State of Maryland after graduation. As a result, she has been

unable to obtain a permanent job in her field of study.

       89.     Although Doe had completed the coursework required to graduate in Spring 2018,

she was unable to receive her degree because she did not pass the certification exams. Thus, she

had to take courses at the University for the Fall 2018 semester.

       90.     After completing the Spring 2018 semester, Doe moved off campus and in with

her mother, who moved to Baltimore so that Doe could live with her, because Doe no longer felt

comfortable or safe living on her own.

       91.     Due to the University’s response, Doe did not feel welcome to rejoin the Track

team in Fall 2018, although she was eligible to do so under NCAA rules.

       92.     The University conferred Doe’s degree on her in the summer of 2019.



                                                17
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 18 of 23



       93.       Doe continues to experience feelings of shame, profound grief, and

powerlessness relative to the attempted rape and Morgan State’s response to her reports of sexual

assault and harassment on campus.

                                        COUNT ONE
                Discrimination in Violation of Title IX, 20 U.S.C. §§ 1681–1688

       94.      Doe incorporates by reference and re-asserts each of the facts contained in

paragraphs 1 through 93 of this Complaint with the same force and vigor as if set out here in full.

       95.      A Morgan State student sexually assaulted Doe on campus while she was a

student at the University.

       96.      Doe’s sexual assault was severe, pervasive, objectively offensive, and created a

hostile educational environment for her based on her sex, which deprived Doe of equal access to

the educational opportunities or benefits provided by the University.

       97.      Doe reported the sexual assault to multiple Morgan State administrators and

employees who had the authority and ability to investigate and take corrective action to address

it.

       98.      Multiple Morgan State administrators and employees had actual knowledge of

Doe’s report of sexual assault.

       99.      At all times relevant hereto, Morgan State received federal financial assistance

and was obligated to address Doe’s sexual assault report because student-on-student sexual

assault is a form of sex discrimination under Title IX.

       100.     By its acts and omissions, the University was deliberately indifferent to Doe’s

sexual assault and created a hostile educational environment for her. Morgan State’s deliberate

indifference included, without limitation:

             a. Ignoring Doe’s requests for interim safety measures to compete in Track;

                                                18
        Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 19 of 23



           b. Failing to enforce the no-contact order against the Assailant;

           c. Excluding Doe from her educational opportunities to advance the Assailant’s

               education, including his continued participation in Track;

           d. Using harsh and demeaning language to refer to Doe’s complaint and request for

               interim measures;

           e. Isolating Doe from University activities instead of providing accommodations

               that would permit her to continue her education in a safe environment;

           f. Valuing the Assailant’s concerns expressed to Dr. Banks over Doe’s rights under

               Title IX;

           g. Discarding its disciplinary policies to ensure that the Assailant would not face the

               sanctions imposed by the University during the disciplinary process for sexually

               assaulting Doe; and

           h. Failing to take disciplinary action against Doe’s assailant.

       101.    Morgan State’s actions and omissions caused Doe to undergo harassment,

embarrassment, and isolation from Morgan State students and made her liable or vulnerable to

further harassment, embarrassment, and isolation.

       102.    Morgan State’s deliberate indifference to Doe’s sexual assault deprived her of

access to educational opportunities and benefits provided by the University.

       103.    As a direct and proximate result of the sex discrimination to which she was

subjected, Doe suffered and continues to suffer losses of educational opportunities and benefits,

along with injuries, damages and losses, including, but not limited to emotional distress, fear,

anxiety and trauma; lost earning capacity; and expenses for past and future medical and

psychological care.



                                                19
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 20 of 23



                                          COUNT TWO
                   Retaliation in Violation of Title IX, 20 U.S.C. §§ 1681–1688

       104.      Doe incorporates by reference and re-asserts each of the facts contained in

paragraphs 1 through 93 of this Complaint with the same force and vigor as if set out here in full.

       105.      Doe engaged in activity protected under Title IX when she reported to Morgan

State that she was sexually assaulted on campus by a Morgan State student.

       106.      Doe engaged in activity protected under Title IX when she repeatedly asked

Morgan State’s administrators, employees, and athletics staff for interim safety measures.

       107.      Doe engaged in activity protected under Title IX when she participated in the

University’s process to determine whether the Assailant violated its Code of Student Conduct by

sexually assaulting her.

       108.      Doe engaged in activity protected under Title IX when she questioned the

adequacy and fairness of the University’s process in regards to Dr. Banks’s “reopening” of the

investigation and its failure to enforce the sanctions it imposed against the Assailant.

       109.      Morgan State knew about Doe’s protected activity because she reported the

sexual assault to its administrators and employees and asked the University to take prompt and

adequate action to investigate the assault, provide interim safety measures, and sanction the

Assailant’s conduct.

       110.      The University’s investigation of and hearings related to Doe’s report of sexual

assault are indicative of the University’s actual notice of the alleged sexual assault.

       111.      By its acts and omissions, the University retaliated against Doe because she

engaged in activity protected under Title IX.           Defendant’s retaliation included, without

limitation:

              a. Ignoring Doe’s requests for interim safety measures to compete in Track;

                                                 20
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 21 of 23



           b. Failing to enforce the no-contact order against the Assailant;

           c. Excluding Doe from her educational opportunities to advance the Assailant’s

               education, including his continued participation in Track;

           d. Using harsh and demeaning language to refer to Doe’s complaint and request for

               interim measures;

           e. Isolating Doe from University activities instead of providing accommodations

               that would permit her to continue her education in a safe environment;

           f. Allowing the Assailant to return to campus unannounced and unescorted despite

               Doe’s ongoing fear for her safety;

           g. Discarding its disciplinary policies to ensure that the Assailant would not face the

               sanctions imposed by the University during the disciplinary process for sexually

               assaulting Doe; and

           h. Failing to take disciplinary action against the Assailant.

       112.    Morgan State’s retaliatory actions and omissions deprived Doe of access to its

educational opportunities and benefits.

       113.    As a direct and proximate result of the retaliation to which she was subjected, Doe

suffered and continues to suffer losses of educational opportunities and benefits, along with

injuries, damages and losses, including, but not limited to emotional distress, loss of enjoyment

of life, fear, anxiety and trauma; lost earning capacity; and expenses for past and future medical

and psychological care.




                                                21
        Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 22 of 23



                                   PRAYER FOR RELIEF

       WHEREFORE, the premises considered, Plaintiff Jane Doe respectfully prays that this

Honorable Court:

       1.      Enter judgment in favor of Plaintiff Jane Doe and against Defendant Morgan State

University on all counts contained herein;

       2.      Declare Defendant’s conduct and treatment of Plaintiff in violation of Title IX of

the Education Amendments of 1972, 20 U.S.C. §§ 1681–1688;

       3.      Award Plaintiff compensatory damages in an amount to be determined by a jury;

       4.      Award Plaintiff reasonable attorneys’ fees, costs, expenses, pre-judgment interest,

and post-judgment interest; and

       5.      Grant such other relief as this Court deems just and proper.



Dated: October 28, 2019                      CORREIA & PUTH, PLLC



                                                /s/ Linda M. Correia__________
                                             Linda M. Correia (Bar No. 14560)
                                             Lauren A. Khouri (Bar No. 19549)
                                             1400 16th Street, NW, Suite 450
                                             Washington, DC 20036
                                             (202) 602-6500 (tel)
                                             (202) 602-6501 (fax)
                                             lcorreia@correiaputh.com
                                             lkhouri@correiaputh.com

                                             Counsel for Plaintiff Jane Doe




                                                22
         Case 1:19-cv-03125-GLR Document 1 Filed 10/28/19 Page 23 of 23



                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.


Dated: October 28, 2019                         CORREIA & PUTH, PLLC



                                                   /s/ Linda M. Correia__________
                                                Linda M. Correia (Bar No. 14560)
                                                Lauren A. Khouri (Bar No. 19549)
                                                CORREIA & PUTH, PLLC
                                                1400 16th Street, NW, Suite 450
                                                Washington, DC 20036
                                                (202) 602-6500 (tel)
                                                (202) 602-6501 (fax)
                                                lcorreia@correiaputh.com
                                                lkhouri@correiaputh.com

                                                Counsel for Plaintiff Jane Doe




                                                  23
